Case 3:20-cr-00088-TSL-FKB Document 51 Filed 10/21/20 Page 1 of 2

BOU RN OSTRICT CF MISSISSIPPI |

     
     

IN THE UNITED STATES DISTRICT COURT

 

 

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI =
JACKSON DIVISION OCT 21 2020

UNITED STATES __BRTAUR TORNSTON
V. 3:20CR00088-TSL-FKB
— |
MARK ANTHONY COLEMAN |

NOTICE OF CONVENTIONAL FILING
Notice is hereby given that Defendant have filed an Exhibit “B” (DVD VIDEO) to
Document 26, Defendant’s Memorandum in Support [25] First Motion to Dismiss Indictment [27[
Second Motion to Dismiss Indictment [28] Defendant’s Memorandum in Support.

RESPECTFULLY SUBMITTED, this 21* day of October 2020.

MARK ANTHONY COLEMAN

/s/ Dennis C. 9c, We Z

Dennis C. Sweet, Il

BY:

 

Of Counsel:

Dennis C. Sweet, III MSB #8105

SWEET & ASSOCIATES, P.A.

158 E. Pascagoula St.

Jackson, MS 39201 . |
601-965-8700 Telephone

601-965-8719 Fax
~

Case 3:20-cr-00088-TSL-FKB Document 51 Filed 10/21/20 Page 2 of 2

CERTIFICATE OF SERVICE
I, Dennis C. Sweet, IU, attorney for Defendant, do hereby certify that I have this day
electronically filed a true and correct copy of the above and foregoing with the Clerk of the Court

using the ECF system, which should send notice of the filing to all attorneys of record:

Dated: October 21, 2020

MARK ANTHONY COLEMAN

 

BY:

 

Vv

DENNIS C. SWEET, IV

 
